                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION


       DANNY D. HESTDALEN,                        )
                                                  )
                      Plaintiff,                  )
                                                  )
                vs.                               )         Case No. 2:18-cv-00039-JAR
                                                  )
       CORRIZON CORRECTIONS                       )
       HEALTHCARE, et al.,                        )
                                                  )
                      Defendants.                 )
                                                  )


                                     MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ Motion to Amend Case Management Order

in part. (Doc. 152.) As Defendants note clearly in their response in opposition, Plaintiff has been

given numerous extensions already and the scheduling order has already been amended twice.

However, because several of Plaintiff’s motions were pending when the discovery deadline passed,

the Court will grant the motion in part and amend the deadline for completing discovery to

February 15, 2020. The Court believes this date still allows ample time to prepare and file

dispositive motions before the April 15, 2020 deadline.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion to Amend Case Management Order

in part (Doc. 152), is GRANTED in part.

       IT IS FURTHER ORDERED that the Second Case Management Order is AMENDED

as follows:

       -      All discovery in this case must be completed by February 15, 2020.
-   Any motion for summary judgment must be filed no later than April 15, 2020.

    Opposition briefs must be filed no later than May 16, 2020, and any reply brief may be

    filed no later than May 26, 2020.


Dated this 24th day of January, 2020.



                                         ________________________________
                                         JOHN A. ROSS
                                         UNITED STATES DISTRICT JUDGE
